Appeal from order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about September 8, 2011, which adjudicated appellant a juvenile delinquent upon her admission that she committed an act that, if committed by an adult, would constitute the crime of criminal mischief in the fourth degree, and placed her on probation for a period of 15 months, with restitution of $200, unanimously dismissed, without costs.
Since appellant seeks to replace her juvenile delinquency adjudication with an adjournment in contemplation of dismissal, the fact that her term of probation has expired does not render this appeal moot. However, we dismiss the appeal “upon the ground that the dispositional order was entered upon appellant’s consent and thus [s]he is not an aggrieved party within the meaning of CPLR 5511” (Matter of Desmond S., 97 NY2d 693, 693 [2002]). In any event, the disposition was the least restrictive alternative and was a proper exercise of discretion.
Concur—Friedman, J.E, Sweeny, Renwick, Richter and Román, JJ.